UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DELORES B. WHITE,
SSN: XXX-XX-XXXX,
Plaintiff-Appellant,

v.                                                                   No. 95-2366

SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Glen M. Williams, Senior District Judge.
(CA-94-167-A)

Submitted: December 12, 1995

Decided: August 6, 1996

Before WILKINSON, Chief Judge, and NIEMEYER and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

C. Randall Lowe, TATE, LOWE & ROWLETT, P.C., Abingdon,
Virginia, for Appellant. Charlotte Hardnett, Chief Counsel, Marga-
ret J. Krecke, Assistant Regional Counsel, Office of General Coun-
sel, DEPARTMENT OF HEALTH AND HUMAN SERVICES,
Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United States
Attorney, Julie M. Campbell, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Delores B. White appeals the district court's order affirming the
Commissioner's determination that her entitlement to Supplemental
Security Income and Disability Insurance Benefits ended on August
16, 1993. In support of her appeal, White contends that the Commis-
sioner's decision regarding the date of termination of her disability
was not supported by substantial evidence. White also objects to the
weight the administrative law judge (ALJ) assigned to the residual
functional capacity form completed by Dr. McIlwain, White's treating
physician. Additionally, White protests the ALJ's characterization of
White's complaints of pain. This court, like the district court, will
uphold the Commissioner's disability determination if it is supported
by substantial evidence. 42 U.S.C. § 405(g) (1988); Coffman v.
Bowen, 829 F.2d 514, 517 (4th Cir. 1987); see Richardson v. Perales,
402 U.S. 389, 401 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th
Cir. 1990). Likewise, the Commissioner's termination of benefits
must be based on substantial evidence of medical improvement. 42
U.S.C.A. § 423(f)(1) (West Supp. 1995); Rhoten v. Bowen, 854 F.2d
667, 669 (4th Cir. 1988). Because substantial evidence supports the
ALJ's findings and the Commissioner's determination, we affirm the
district court's order.

In a disability case, the ALJ must consider objective medical facts
and opinions and the diagnoses of treating and examining doctors,
which constitute a major part of the proof in disability cases. McLain
v. Schweiker, 715 F.2d 866, 869 (4th Cir. 1983). Here, there is no
question but that White sustained significant injuries in a 1991 auto-

                    2
mobile accident. As a result of the accident, the ALJ found that White
suffered from "a severe musculoskeletal impairment [of] the right
lower extremity." Nonetheless, the ALJ determined that by August
16, 1993, White had experienced sufficient medical improvement to
apply the Medical-Vocational Guidelines, 20 C.F.R.§ 404 Subpart P,
App. 2 (1995), to classify her as "not disabled."

The attending physicians rule requires that "the opinion of a claim-
ant's treating physician be given great weight and may be disregarded
only if there is persuasive contradictory evidence." Coffman v.
Bowen, 829 F.2d 514, 517 (4th Cir. 1987). White claims that the ALJ
gave Dr. McIlwain's responses on the residual functional capacity
form inappropriate weight and failed to evaluate the symptoms, signs,
and laboratory findings associated with the impairment to determine
that she had ceased to be disabled because of medical improvement.
See 20 C.F.R. §§ 404.1594(b)(1), 416.994(b)(1)(i) (1995). The record
contains virtually no medical evidence other than Dr. McIlwain's con-
tinuing evaluation of White's condition. Dr. McIlwain's notes show
that White continued to improve over the course of her treatment. His
final contribution to the record, the residual functional capacity form,
reflected his opinion that White could perform the equivalent of sed-
entary work. Because Dr. McIlwain's notes are descriptive of White's
symptoms, signs, and laboratory findings, and because the record
does not contain persuasive contradictory evidence regarding White's
improvement, the ALJ relied on substantial evidence in concluding
that White could perform sedentary work.

If, as here, an ALJ finds complaints of pain or the magnitude of
pain to be incredible, the ALJ must give specific reasons for the find-
ing. Hammond v. Heckler, 765 F.2d 424, 426 (4th Cir. 1985). To dis-
count White's reports of pain, the ALJ relied particularly on Dr.
McIlwain's evaluation of White's functional capacity and her gradual
but continuing recovery. The ALJ noted White's testimony regarding
the extent of her daily activities. The ALJ also considered the relative
absence of pain medication to combat White's reports of pain. These
are sufficiently specific reasons for the ALJ's finding that White did
not possess nonexertional limitations. Consequently, the ALJ's appli-
cation of the Medical-Vocational Guidelines to conclude that White
was "not disabled" was supported by substantial evidence. See 20
C.F.R. § 404, Subpart P, App. 2, Rules 201.28 & 201.29 (1995).

                    3
Accordingly, we affirm the district court's order granting summary
judgment in favor of the Commissioner.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    4